       Case 1:20-cv-03127-SAB                   ECF No. 110-2            filed 11/05/20          PageID.3167 Page 1 of 23
RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 11/04/2020 to 11/04/2020 for
"CENTRAL | LAKELAND | All MPOOs"
Area       District   MPOO or Facility Name                       Total Count No                 Incomplete Non-              Certified %
                      ZIP                                                         Response                      Compliant               Certified
CENTRA    Lakeland    MPOO 1         Arlington Heights            1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Des Plaines Downtown         1               0              0              0             1         100.00
L                                    Station
CENTRA    Lakeland    MPOO 1         Des Plaines Main Post        1               0              0              0             1         100.00
L                                    Office
CENTRA    Lakeland    MPOO 1         Downtown Rockford            1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Elk Grove Village            1               0              0              0             1         100.00
L                                    Branch
CENTRA    Lakeland    MPOO 1         Evanston Main Office         1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Evanston North               1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Evanston South               1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Four Mile Station            1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Glenview Main Office         1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Gr Bay Downtown              1               0              0              0             1         100.00
L                                    Station
CENTRA    Lakeland    MPOO 1         Green Bay/John W             1               0              0              0             1         100.00
L                                    Byrnes MPO
CENTRA    Lakeland    MPOO 1         Hansen Road Station          1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         John P Cofrin Station        1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Kilburn Rockford             1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Loves Park Branch            1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         New Berlin                   1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Northfield                   1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Old Orchard Station          1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Racine Main Office           1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Rockford Broadway            1               0              0              0             1         100.00
L                                    Station
CENTRA    Lakeland    MPOO 1         Rockford East Station        1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Rockford Main Office         1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Rockford New Towne           1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Rosemont Branch              1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Skokie Main Office           1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Waukesha Main Office         1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         West Racine Station          1               0              0              0             1         100.00
L
CENTRA    Lakeland    MPOO 1         Winnetka                     1               0              0              0             1         100.00
L
     Case 1:20-cv-03127-SAB            ECF No. 110-2      filed 11/05/20       PageID.3168 Page 2 of 23
CENTRA   Lakeland   MPOO 2   Big Bend Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Bristol Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Burlington Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Caledonia Wi, Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Camp Lake Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Cudahy Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Darien Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 2   Delavan                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Dousman Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Eagle                    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   East Troy Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Elkhorn Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Fontana Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Franklin Branch          1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Franksville              1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Genesee Depot Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Genoa City Main Office   1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 2   Greendale Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Hales Corners Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Helenville Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Honey Creek Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Kansasville              1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Kenosha                  1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 2   Kenosha Carrier Annex    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Lake Geneva              1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Lyons Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Mukwonago Main           1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Muskego Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   New Munster Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   North Prairie            1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Oak Creek Main Office    1       0            0          0        1     100.00
L
     Case 1:20-cv-03127-SAB              ECF No. 110-2     filed 11/05/20       PageID.3169 Page 3 of 23
CENTRA   Lakeland   MPOO 2   Palmyra                   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Pell Lake Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Pleasant Prairie Main     1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Powers Lake               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Rochester                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Salem Main Office         1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Silver Lake Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Somers Post Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   South Milwaukee           1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Springfield Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Sturtevant Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Trevor                    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Twin Lakes Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Union Grove Main          1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Wales Post Office.        1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 2   Walworth Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Waterford Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Whitewater Main           1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Williams Bay Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Wilmot Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 2   Woodworth Main            1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 2   Zenda                     1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 3   Adams Main Office         1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Adell Main Office         1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Allenton                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Arlington                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Ashippun Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Baraboo Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Beaver Dam                1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Belgium Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Brandon                   1       0            0          0        1      100.00
L
     Case 1:20-cv-03127-SAB              ECF No. 110-2     filed 11/05/20       PageID.3170 Page 4 of 23
CENTRA   Lakeland   MPOO 3   Briggsville Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Brookfield Main Office    1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Brownsville               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Burnett                   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Butler Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Cambria Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Campbellsport Main        1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Cascade Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Cazenovia Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Cedar Grove Main          1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Cedarburg Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Chilton Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Cleveland                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Clyman Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Colgate                   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Columbus Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Dalton Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Delafield Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Doylestown Main           1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Eden Main Office          1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Elkhart Lake Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Elm Grove Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   ELRoy Main Office         1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Endeavor Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Fairwater Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Fall River Main Office    1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Fox Lake                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Fredonia Main Office      1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Friendship Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Friesland Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Germantown Post           1       0            0          0        1      100.00
L                            Office
     Case 1:20-cv-03127-SAB              ECF No. 110-2    filed 11/05/20       PageID.3171 Page 5 of 23
CENTRA   Lakeland   MPOO 3   Glenbeulah               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Grafton Main Office      1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Grand Marsh Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Hartford Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Hartland Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Hillpoint                1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Hingham                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Horicon Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Hubertus Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Hustisford Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Iron Ridge Main Office   1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Ixonia Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Jackson Main Office      1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Johnson Creek Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Juneau Wi, Post Office   1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Kewaskum Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Kiel Main Office         1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Kingston Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Kohler                   1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 3   La Valle Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Lake Delton Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Lannon Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Lebanon Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Lime Ridge Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Loganville Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Lomira Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Lyndon Station Main      1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Malone Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Markesan Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Marquette Main Office    1       0            0          0        1      100.00
L                            (Wi)
CENTRA   Lakeland   MPOO 3   Mauston Main Office      1       0            0          0        1     100.00
L
     Case 1:20-cv-03127-SAB               ECF No. 110-2   filed 11/05/20       PageID.3172 Page 6 of 23
CENTRA   Lakeland   MPOO 3   Mayville Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Menomonee Falls          1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Merton Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Montello Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Mount Calvary            1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Nashotah Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Neosho Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   New Holstein Main        1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   New Lisbon               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Newburg Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Newton Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   North Freedom            1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   North Lake Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Oakfield Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Oconomowoc Main          1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Okauchee Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Oostburg Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Oxford Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Packwaukee               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Pardeeville              1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 3   Pewaukee Carrier         1       0            0          0        1      100.00
L                            Annex
CENTRA   Lakeland   MPOO 3   Pewaukee Main (Retail)   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Plymouth Post Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Port Washington Main     1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Portage                  1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 3   Poynette                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Randolph Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Random Lake Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Reedsburg Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Reeseville               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Richfield Main Office    1       0            0          0        1     100.00
L
     Case 1:20-cv-03127-SAB              ECF No. 110-2     filed 11/05/20       PageID.3173 Page 7 of 23
CENTRA   Lakeland   MPOO 3   Rio Main Office           1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Rock Springs Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 3   Rubicon Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Saint Cloud Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Saukville Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Sheboygan Falls           1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Sheboygan Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Slinger Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Stockbridge               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Sullivan                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Sussex Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Theresa Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Thiensville               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Union Center              1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Waldo                     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Watertown Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 3   Waupun Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   West Bend                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Westfield                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Wisconsin Dells           1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Wonewoc Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 3   Wyocena                   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Afton                     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Albany                    1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Arena                     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Argyle Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Avalon Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Avoca Main Office         1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Bagley Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Barneveld                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Beetown Main Office       1       0            0          0        1     100.00
L
     Case 1:20-cv-03127-SAB               ECF No. 110-2    filed 11/05/20       PageID.3174 Page 8 of 23
CENTRA   Lakeland   MPOO 4   Belleville                1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Belmont Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Beloit Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Benton Main Office        1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Black Earth Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Blanchardville            1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Bloomington               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Blue Mounds Main          1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Blue River                1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Boscobel                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Brodhead Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Brooklyn Main Office      1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Browntown                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Cambridge Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Cassville Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Clinton Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Cobb Main Office          1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Cottage Grove Main        1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Cross Plains              1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Cuba City Main Office     1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Dane                      1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Darlington Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   De Forest Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Deerfield Wi, Main        1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Dickeyville Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Dodgeville Main Office    1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Downtown Janesville       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Edgerton Main Office      1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Evansville Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Fennimore Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Footville Main Office     1       0            0          0       1      100.00
L
     Case 1:20-cv-03127-SAB               ECF No. 110-2   filed 11/05/20       PageID.3175 Page 9 of 23
CENTRA   Lakeland   MPOO 4   Fort Atkinson Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Glen Haven               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Gotham                   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Gratiot                  1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Hazel Green Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Highland                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Hollandale Main Office   1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Janesville Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Jefferson Main Office    1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Juda                     1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Kieler Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Lake Mills               1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Lancaster Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Linden Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Livingston Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Lodi Main Office         1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Lone Rock Main Office    1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Lowell                   1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Marshall                 1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Mazomanie                1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Mc Farland Main Office   1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Merrimac Main Office     1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Milton Main Office       1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Mineral Point Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Monroe Main Office       1       0            0          0       1      100.00
L
CENTRA   Lakeland   MPOO 4   Montfort                 1       0            0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Monticello               1       0            0          0        1     100.00
L
CENTRA   Lakeland   MPOO 4   Morrisonville Main       1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Mount Hope Main          1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Mount Horeb Main         1       0            0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Muscoda                  1       0            0          0        1     100.00
L
    Case 1:20-cv-03127-SAB             ECF No. 110-2       filed 11/05/20       PageID.3176 Page 10 of 23
CENTRA   Lakeland   MPOO 4   New Glarus Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Oregon Wi, Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Orfordville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Patch Grove Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Plain Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Platteville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Potosi                    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Prairie Du Chien Main     1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Prairie Du Sac Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Rewey Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Richland Center Main      1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Ridgeway                  1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Sauk City Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Sextonville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Sharon                    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Shullsburg Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Sinsinawa Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   South Wayne Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Spring Green Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 4   Stitzer Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Stoughton Carrier         1        0           0          0        1      100.00
L                            Annex
CENTRA   Lakeland   MPOO 4   Stoughton Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Sun Prairie Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Waterloo Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Waunakee                  1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Wauzeka                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Windsor                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 4   Woodford                  1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Abrams Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Algoma Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Almond Main Office        1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB              ECF No. 110-2       filed 11/05/20       PageID.3177 Page 11 of 23
CENTRA   Lakeland   MPOO 5   Appleton Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Baileys Harbor             1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Bancroft Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Bear Creek Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Berlin Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Big Falls Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Black Creek Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Bonduel                    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Brillion Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Brussels                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Butte Des Morts Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Caroline Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Casco Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Cecil                      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Clintonville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Collins Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Coloma Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Combined Locks Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Dale Main Office           1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   De Pere Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Denmark Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Egg Harbor Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Eldorado Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Ellison Bay                1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Embarrass Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Ephraim Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Fish Creek Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Fond Du Lac Main           1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Forest Junction Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Forestville Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Francis Creek Main         1        0           0          0        1      100.00
L                            Office
    Case 1:20-cv-03127-SAB            ECF No. 110-2        filed 11/05/20       PageID.3178 Page 12 of 23
CENTRA   Lakeland   MPOO 5   Fremont Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Grand Chute               1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Green Lake Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Greenleaf Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Greenville Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Hancock Wi Main           1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Hilbert Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Hortonville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Iola Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Kaukauna Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Kellnersville Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Kewaunee Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Kimberly Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   King Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Krakow Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Larsen Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Leopolis Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Little Chute              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Little Suamico Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Luxemburg                 1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Manawa Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Manitowoc Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Maribel Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Marion Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Menasha Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Mishicot Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Neenah Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Neshkoro Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   New Franken               1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   New London Main           1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Nichols Main Office       1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB             ECF No. 110-2       filed 11/05/20       PageID.3179 Page 13 of 23
CENTRA   Lakeland   MPOO 5   Ogdensburg Main           1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Omro Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Oneida Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Oshkosh Carrier Annex     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Oshkosh Downtown          1        0           0          0        1      100.00
L                            Station
CENTRA   Lakeland   MPOO 5   Oshkosh Post Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Pickett Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Pine River Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Plainfield Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Potter Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Poy Sippi Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Princeton Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Pulaski                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Readfield Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Redgranite Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Reedsville                1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Ripon Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Rosendale Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Saint Nazianz Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Saxeville Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Scandinavia Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Seymour Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Shawano Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Sherwood Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Shiocton Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Sister Bay Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Sturgeon Bay              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Suamico Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Tisch Mills Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Two Rivers Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Valders                   1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB            ECF No. 110-2       filed 11/05/20       PageID.3180 Page 14 of 23
CENTRA   Lakeland   MPOO 5   Van Dyne Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Washington Island        1        0           0          0        1      100.00
L                            Main Office
CENTRA   Lakeland   MPOO 5   Waukau Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Waupaca Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Wautoma Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Weyauwega Main           1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Whitelaw Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Wild Rose Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Winnebago Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 5   Winneconne Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 5   Wrightstown              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Abbotsford               1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Amberg                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Amherst Junction Main    1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Amherst Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Aniwa Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Antigo Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Argonne Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Armstrong Creek Main     1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Arpin Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Athelstane Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Athens Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Auburndale Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Babcock Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Birnamwood               1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Blenker Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Boulder Junction Main    1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Bowler                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Brantwood Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Brokaw Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Butternut Main Office    1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB             ECF No. 110-2       filed 11/05/20       PageID.3181 Page 15 of 23
CENTRA   Lakeland   MPOO 6   Chili Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Clam Lake                 1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Colby Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Coleman Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Conover Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Crandon                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Crivitz Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Curtiss Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Custer Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Deerbrook Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Dorchester Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Eagle River Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Edgar Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Eland Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Elcho Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Fence Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Fifield Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Florence Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Gillett Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Gilman Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Gleason Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Glen Flora                1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Glidden Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Goodman Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Granton Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   GreeNWood Main            1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Gresham Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Harshaw Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Hatley Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Hawkins                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Hazelhurst Main Office    1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB             ECF No. 110-2       filed 11/05/20       PageID.3182 Page 16 of 23
CENTRA   Lakeland   MPOO 6   Hurley Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Irma Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Iron Belt Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Junction City Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Kennan Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Keshena                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Lac Du Flambeau Main      1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Lake Tomahawk Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Lakewood                  1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Land O Lakes Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Laona                     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Lena Wi, Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Long Lake Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Loyal Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Lublin Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Manitowish Waters         1        0           0          0        1      100.00
L                            Main Office
CENTRA   Lakeland   MPOO 6   Marathon Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Marinette Post Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   MarSHField                1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Mattoon Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Medford Post Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Mellen Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Mercer Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Merrill Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Minocqua                  1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Montreal Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Mosinee Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Mountain Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Neillsville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Nekoosa Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Nelsonville Main Office   1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB             ECF No. 110-2       filed 11/05/20       PageID.3183 Page 17 of 23
CENTRA   Lakeland   MPOO 6   Neopit                    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Niagara Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Oconto Falls              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Oconto Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Ogema Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Owen Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Park Falls Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Pelican Lake Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Pembine Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Peshtigo Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Phelps Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Phillips Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Pickerel Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Pittsville Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Plover Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Port Edwards Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Porterfield Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Pound Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Prentice Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Presque Isle              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Rhinelander Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Rib Lake Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Ringle Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Rosholt                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Rothschild Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Rudolph Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Saint Germain             1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Saxon                     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Sayner Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Schofield Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Spencer Main Office       1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB            ECF No. 110-2        filed 11/05/20       PageID.3184 Page 18 of 23
CENTRA   Lakeland   MPOO 6   Stetsonville Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Stevens Point Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Stratford Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Summit Lake Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Suring Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Three Lakes               1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Tigerton Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Tilleda Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Tomahawk Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Tony Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Townsend Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Tripoli Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Unity Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Vesper Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Wabeno Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Wausau Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Wausaukee Main            1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Westboro Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   White Lake Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Willard Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Wisconsin Rapids Main     1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 6   Withee Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Wittenberg Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 6   Woodruff Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Apple River Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Ashton Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Baileyville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Belvidere Post Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Byron                     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Caledonia Il, Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Cedarville Main Office    1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB            ECF No. 110-2       filed 11/05/20       PageID.3185 Page 19 of 23
CENTRA   Lakeland   MPOO 7   Chadwick Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Chana Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Cherry Valley Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Dakota Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Davis                    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Davis Junction Main      1        0           0          0        1      100.00
L                            Offic
CENTRA   Lakeland   MPOO 7   Deerfield Il, Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Dixon Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Durand Post Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   East Dubuque Post        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Edison Square Station    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Eleroy Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Elizabeth Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Forreston Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Franklin Grove Main      1        0           0          0        1      100.00
L                            Offic
CENTRA   Lakeland   MPOO 7   Freeport Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Galena Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Galena Square            1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Galt Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Garden Prairie Main      1        0           0          0        1      100.00
L                            Offic
CENTRA   Lakeland   MPOO 7   German Valley Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Glencoe Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Golf Post Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Great Lakes Branch       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Gurnee Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Hanover Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Harmon Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Highland Park Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Highwood Post Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Holcomb Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Kenilworth Main Office   1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB            ECF No. 110-2        filed 11/05/20       PageID.3186 Page 20 of 23
CENTRA   Lakeland   MPOO 7   Lake Bluff Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Lake Forest Carrier       1        0           0          0        1      100.00
L                            Annex
CENTRA   Lakeland   MPOO 7   Lake Forest Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Lanark                    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Leaf River Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Lena Il, Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   LindeNWood Main           1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Mc Connell Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Milledgeville Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Monroe Center Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Morton Grove              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Mount Carroll Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Mount Morris Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Nachusa Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Nora Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   North Chicago Main        1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Northbrook Downtown       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Northbrook Post Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Orangeville Post Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Oregon Il, Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Park Ridge Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Pearl City Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Pecatonica Post Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Polo Main Office          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Poplar Grove Main         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Ridott Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Rochelle Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Rock City Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Rock Falls Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Rockton Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Roscoe Main Office        1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB              ECF No. 110-2       filed 11/05/20       PageID.3187 Page 21 of 23
CENTRA   Lakeland   MPOO 7   Russell Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Savanna Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Scales Mound Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Seward Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Shannon Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Shirland Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   South Beloit Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Sterling Post Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Stillman Valley Main       1        0           0          0        1      100.00
L                            Off
CENTRA   Lakeland   MPOO 7   Stockton Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Techny Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Wadsworth Post Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Warren Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Waukegan                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Wilmette Main Post         1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Winnebago Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Winslow Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Winthrop Harbor Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 7   Woosung Post Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 7   Zion Post Office           1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Capitol Station Delivery   1        0           0          0        1      100.00
L                            Unit
CENTRA   Lakeland   MPOO 8   Capitol Station Retail     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Hilldale                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Madison Main - Carrier     1        0           0          0        1      100.00
L                            Annex
CENTRA   Lakeland   MPOO 8   Madison Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Middleton Branch           1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Monona                     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   South Side                 1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   University                 1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Verona Branch              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 8   Westside                   1        0           0          0        1      100.00
L
    Case 1:20-cv-03127-SAB            ECF No. 110-2         filed 11/05/20       PageID.3188 Page 22 of 23
CENTRA   Lakeland   MPOO 9   Antioch Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Barrington                 1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Barrington Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Buffalo Grove              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Capron                     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Cary Main Office           1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Crystal Lake Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 9   Fox Lake Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Fox River Grove Main       1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 9   Grayslake Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Harvard Main Office        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Hebron Main Office         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Ingleside Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Island Lake Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Lake Villa Main Office     1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Lake Zurich Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Libertyville Main Office   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Lincolnshire Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 9   Mc Henry Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Mount Prospect             1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Mundelein Main Office      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Palatine Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Prospect Heights Main      1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 9   Richmond Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Ringwood Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Round Lake Main            1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 9   Spring Grove Main          1        0           0          0        1      100.00
L                            Office
CENTRA   Lakeland   MPOO 9   Vernon Hills Branch        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Wauconda                   1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Wheeling Main Office       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO 9   Wonder Lake Main           1        0           0          0        1      100.00
L                            Office
    Case 1:20-cv-03127-SAB            ECF No. 110-2       filed 11/05/20       PageID.3189 Page 23 of 23
CENTRA   Lakeland   MPOO 9   Woodstock Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Airport Mail Center      1        0           0          0        1      100.00
L                            Station
CENTRA   Lakeland   MPOO M   Bay View Saint Francis   1        0           0          0        1      100.00
L                            Station
CENTRA   Lakeland   MPOO M   Bradley Carrier Annex    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Dr Martin Luther King    1        0           0          0        1      100.00
L                            JR Station
CENTRA   Lakeland   MPOO M   Fred John Station        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Greenfield Branch        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Hampton Station          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Harbor Station           1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Hilltop Station          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Juneau Station Branch    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Mid City Station         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Milwaukee Main Office    1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   North Milwaukee          1        0           0          0        1      100.00
L                            Station
CENTRA   Lakeland   MPOO M   North Shore Branch       1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Parklawn Station         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Root River Branch        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Sequoia Retail Unit      1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Shorewood Branch         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Shorewood Carrier        1        0           0          0        1      100.00
L                            Annex
CENTRA   Lakeland   MPOO M   Teutonia Station         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Tuckaway Branch          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Va Hospital              1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Wauwatosa Branch         1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   West Allis Branch        1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   West Milwaukee           1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO M   Western Station          1        0           0          0        1      100.00
L
CENTRA   Lakeland   MPOO T   Palatine Proc/Dist       1        0           0          0        1      100.00
L                            Boxes
